      Case 1:19-cv-01454-MAD-DJS Document 22 Filed 05/12/20 Page 1 of 7



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

LINDA GOULD,

                                       Plaintiff,
       vs.                                                            1:19-CV-1454
                                                                      (MAD/DJS)
MARCONI DEVELOPMENT GROUP, LLC;
YACINE NOURI; and REDA TADJER,

                              Defendants.
____________________________________________

APPEARANCES:                                           OF COUNSEL:

SMITH HOKE, PLLC                                       JOHN J. HOKE, ESQ.
16 Wade Road                                           MEREDITH A. MORIARTY, ESQ.
Latham, New York 12110
Attorneys for Plaintiff

Mae A. D'Agostino, U.S. District Judge:

                          MEMORANDUM-DECISION AND ORDER

                                        I. INTRODUCTION

       On November 22, 2019, Plaintiff commenced this action alleging violations of the Fair

Labor Standards Act ("FLSA"), the New York State Labor Law ("NYLL"), breach of contract, and

unjust enrichment. See Dkt. No. 1. After all Defendants failed to answer or otherwise respond to

the complaint, on March 13, 2020, Plaintiff submitted a request for the Clerk to enter default,

which was entered that same day. See Dkt. Nos. 12 & 13. On April 28, 2020, the Court granted

Plaintiff's motions for default judgment as to liability, but ordered Plaintiff to submit additional

evidence as to her claimed damages. See Dkt. No. 17. Plaintiff has submitted supplemental

briefing on the issue of damages, which is presently before the Court. See Dkt. Nos. 18-20.
     Case 1:19-cv-01454-MAD-DJS Document 22 Filed 05/12/20 Page 2 of 7



       The Court presumes the parties' familiarity with this case and refers them to its April 28,

2020 Memorandum-Decision and Order for a detailed recitation of the underlying facts. See Dkt.

No. 17 at 1-4.

                                         II. DISCUSSION

       In its previous decision, the Court found that Plaintiff is entitled to an entry of judgment in

her favor for her claim pursuant to New York Labor Law Section 191 ("Section 191") and her

breach of contract claim.1 See Dkt. No. 20 at 17-18.

       While the allegations of a complaint pertaining to liability are deemed admitted upon entry

of default, allegations relating to damages are not. See Greyhound Exhibitgroup, Inc. v. E.L.U.L.

Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992). Rather, a court must ensure that there is an

adequate basis for the damages sought by a plaintiff before entering judgment in the amount

demanded. See Santillan v. Henao, 822 F. Supp. 2d 284, 290 (E.D.N.Y. 2011). A court may

make this determination based upon evidence presented at a hearing, but a hearing is not required.

See Fed. R. Civ. P. 55(b)(2); Action S.A. v. Marc Rich & Co., Inc., 951 F.2d 504, 508 (2d Cir.

1991); Fustok v. ContiCommodity Servs., Inc., 873 F.2d 38, 40 (2d Cir. 1989). No hearing is

necessary, for example, where, based "upon a review of detailed affidavits and documentary

evidence," the court is assured that there is an adequate basis for the damages sought. Continental

Casualty Co. v. Contest Promotions NY, LLC, No. 15-CV-501, 2016 WL 1255726, *6 (E.D.N.Y.

Mar. 28, 2016) (citation omitted); see also McLean v. Wayside Outreach Dev. Inc., 624 Fed.

Appx. 44, 45 (2d Cir. 2015) (observing that the district court did not abuse its discretion by failing



       1
         The damages sought by Plaintiff are the same for both her Section 191 claim and her
breach of contract claim. See Dkt. No. 15-1 at ¶¶ 38-58, 55-62. Damages for her breach of
contract claim would be duplicative. Accordingly, the Court will analyze Plaintiff's entitlement to
damages pursuant to the New York Labor Law, which would provide her with the greatest relief.
                                                  2
     Case 1:19-cv-01454-MAD-DJS Document 22 Filed 05/12/20 Page 3 of 7



to hold a hearing to determine damages where the court relied on "a single affidavit only partially

based upon real numbers").

       Section 198 of the NYLL provides as follows:

               In any action instituted in the courts upon a wage claim by an
               employee . . . in which the employee prevails, the court shall allow
               such employee to recover the full amount of underpayment, all
               reasonable attorney's fees, prejudgment interest as required under
               the civil practice law and rules, and, unless the employer proves a
               good faith basis to believe that its underpayment of wages was in
               compliance with the law, an additional amount as liquidated
               damages equal to one hundred percent of the total amount of the
               wages found to be due[.]

N.Y. Lab. Law § 198(1-a). The term "wages" is defined as "earnings of an employee for labor

services rendered regardless of whether the amount of earnings is determined on a time, piece,

commission or other basis." N.Y. Lab. Law § 190(1). Included in an individual's wages are

"benefits or wage supplements." See id. "[T]he term 'benefits or wage supplements' includes but

is not limited to reimbursement for expenses; health, welfare, and retirement benefits; and

vacation, separation or holiday pay." N.Y. Lab. Law § 198-c(2).

       Here, Plaintiff seeks a total of $100,159.92 for damages, attorneys fees, and court costs.

See Dkt. No. 19 at 3. Plaintiff attests that her unpaid earnings amount to $47,121.62. See Dkt.

No. 18 at ¶ 16. Plaintiff's unpaid earnings calculation is based on the combination of her unpaid

bi-weekly paychecks for seven pay periods, the commissions that she should have received for

work completed, and costs incurred due to Defendant's failure to pay health insurance premiums.

See id. at ¶¶ 6, 10, 11-16. Based upon a review of the detailed affidavits provided, the Court finds

that there is an adequate basis for the damages sought. See Continental Casualty Co., 2016 WL

1255726, at *6. Additionally, the Court notes that Defendant has not produced any evidence of a

good faith basis for the underpayment of wages. Accordingly, pursuant to the mandatory

                                                 3
      Case 1:19-cv-01454-MAD-DJS Document 22 Filed 05/12/20 Page 4 of 7



liquidated damages provision of Section 198, the Court finds that Plaintiff is entitled to liquidated

damages in the amount of $47,121.62. Therefore, Plaintiff is entitled to $94,243.24 in damages

for unpaid wages.

       Plaintiff also seeks prejudgment interest in the amount of $3,346.28. See Dkt. No. 19 at ¶

12. Plaintiffs prevailing on NYLL claims are also entitled to prejudgment interest on all damages,

excluding liquidated damages. See N.Y. Lab. Law § 198(1-a). "For judgments based on New

York law, a plaintiff is entitled to prejudgment interest at the rate of 9% pursuant to N.Y.C.P.L.R.

§§ 5001, 5004." Blue v. Finest Guard Servs., No. 09-CV-133, 2010 WL 2927398, *12 (E.D.N.Y.

June 24, 2010). Where damages were incurred at various times, the court has discretion to choose

a reasonable accrual date. See id.

       Here, Plaintiff calculated this interest from the $47,121.62 in unpaid compensation, with a

nine percent interest rate from the time of Plaintiff's termination to the time of the entry of default

judgment. Plaintiff's proposed start date for her interest calculation is after she had incurred

damages through Defendant's non-payment. See Dkt. No 18 at ¶¶ 6-9. The end date is April 28,

2020, when the Court granted Plaintiff's motion for default judgment as to liability on two of her

claims. See id.; see also Dkt. No. 17. The Court finds Plaintiff's proposed dates for the

prejudgment interest calculation reasonable. Accordingly, the period of prejudgment interest ran

from July 16, 2019, until April 28, 2020. Prior to the computation of interest, the subtotal of

unpaid wages was $47,121.62. At a rate of nine percent in simple interest per annum for the

period of July 16, 2019 to April 28, 2020, Defendants owe Plaintiff $3,346.28 in interest.

       Plaintiffs prevailing on a NYLL claim are entitled to an award of reasonable attorney's

fees. See N.Y. Lab. Law § 198(1-a). District courts are afforded "considerable discretion in

determining what constitutes reasonable attorney's fees in a given case[.]" Matusick v. Eric

                                                   4
      Case 1:19-cv-01454-MAD-DJS Document 22 Filed 05/12/20 Page 5 of 7



County Water Auth., 757 F.3d 31, 64 (2d Cir. 2014). "Both [the Second Circuit] and the Supreme

Court have held that the lodestar — the product of a reasonable hourly rate and the reasonable

number of hours required by the case — creates a 'presumptively reasonable fee.'" Millea v.

Metro-North R. Co., 658 F.3d 154, 166 (2d Cir. 2011) (quotation omitted). "Relevant factors

include the attorney's experience in the field, what similar attorneys in the district charge, and

what other clients pay for similar services." Gabal v. Scoutsee Inc., No. 18-CV-2236, 2019 WL

6220546, *5 (S.D.N.Y. Oct. 25, 2019) (citing Arbor Hill Concerned Citizens Neighborhood Ass'n

v. County of Albany, 522 F.3d 182, 191 (2d Cir. 2008)). "Applications for fee awards must be

documented by time records which specify the date, time expended, hourly rate, and description of

the work done by each attorney." Moore v. Houlihan's Rest., Inc., No. 07-CV-03129, 2011 WL

2470023, *7 (E.D.N.Y. May 10, 2011) (citing Hensley v. Echkerhart, 461 U.S. 424, 433 (1983))

(other citation omitted).

       Here, Plaintiff seeks $1,288.60 in legal fees. See Dkt. No. 19 at ¶ 5. Plaintiff was

represented by John J. Hoke and Meredith A. Moriarty, partners at a local law firm. See id. at ¶¶

7-8. Attorney Hoke charged a rate of $325.00 per hour and spent approximately one-and-a-half

hours working on the case. See id. at ¶¶ 5-6. Attorney Moriarty charged a rate of $300 per hour

and 9.3 hours working on the case. See id.

       Upon review of the record, the Court finds counsels' submissions to be well-prepared. The

submissions demonstrate a familiarity with the facts and relevant law and indicate notable effort.

It is also clear that counsel's efforts were successful on behalf of Plaintiff. See Dkt. No. 17.

Additionally, there is no doubt that this case was handled efficiently, at least in part, because of

counsels' experience. The Court notes that this award is not incongruous with those regularly

approved in this District. See Broad. Music, Inc. v. Rider Rock's Holding, LLC, No.
                                                   5
      Case 1:19-cv-01454-MAD-DJS Document 22 Filed 05/12/20 Page 6 of 7



1:16-CV-1398, 2017 WL 2992498, *3 (N.D.N.Y. July 14, 2017) (noting that hourly rates for

partners in this District routinely range from $250 to $345) (citations omitted); see also Parish v.

Kosinski, No. 5:17-CV-344, 2018 WL 1475222, *5 (N.D.N.Y. Feb. 5, 2018) (collecting cases).

Accordingly, the Court finds Plaintiff's proposed attorney's fees reasonable.

       Finally, Plaintiff seeks $1,281.80 in costs, which includes $400.00 for the filing fee and

$881.80 for service of process. See Dkt. No. 19 at ¶ 10. In support of this request, Plaintiff relies

on the affidavit of the exhibit attached to the affidavit of Meredith Moriarty. In this exhibit,

however, the only listed costs associated with service of process are as follows: $205.00 for

service on Reda Tadjer and Marconi Development Group, LLC; $300.00 for service on Yacine

Nouri, Reda Tadjer and Marconi Development Group, LLC; and $80.80 for service on Marconi

Development Group, LLC. See id. at 5. As such, the Court finds that Plaintiff is entitled to costs

of $400.00 for the filing fee and $585.80 for service of process.

                                        III. CONCLUSION

       After carefully reviewing the entire record in this matter, Plaintiff's submissions and the

applicable law, and for the reasons set forth herein, the Court hereby

       ORDERS that Plaintiff's motions for default judgment (Dkt. Nos. 14 & 15) are

GRANTED; and the Court further

       ORDERS that the Clerk of the Court shall enter judgment in Plaintiff's favor against

Defendants in the amount of $99,863.92; 2 and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on the parties in accordance with the Local Rules.



       2
        Plaintiff's total award of $99,863.92 is comprised of the following amounts: $94,243.24
in damages; $3,346.28 in prejudgment interest; $1,288.60 in attorney's fees; and $985.80 in costs.
                                                   6
     Case 1:19-cv-01454-MAD-DJS Document 22 Filed 05/12/20 Page 7 of 7



IT IS SO ORDERED.

Dated: May 12, 2020
       Albany, New York




                                      7
